DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-04-15. Claims 1-20 are pending. Claims 1, 14, 20 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2022-04-15, 2022-02-14 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 1:
Amend the claim to read, in part, as follows "obtaining, from the sender, in any order, an ID of the recipient"
Claim 7:
Amend the claim to read, in part, as follows "preparing said item 1
Claim 14:
Amend the claim to read, in part, as follows "obtaining, from the sender, in any order, an ID of the recipient"
Claim 20:
Amend the claim to read, in part, as follows "obtaining, from the sender, in any order, an ID of the recipient"
Dependent claims 2-13, 15-19 are objected to for the reasons presented above with respect to objected claims 1, 14 and in view of their dependence thereon.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the specification does not describe the full scope of "auxiliary features".  To be sure, the Specification describes by example certain features that might be considered to be auxiliary, such as encryption, compression, or item packaging [Specification ¶ 0016, 0018].  There is no disclosure of what other features might be considered to be 'auxiliary', or how they would be implemented, what type of auxiliary features would be appropriate in this system, or what effects are to be obtained by the auxiliary features . As such, there is no indication in the specification that the inventors had possession of a method or system that includes any additional auxiliary features.  Thus, claim 8 is a blank check that would read upon features that Applicant did not possess, conceive, or reduce to practice.  Claim 16 suffers the same defects as claim 8 mutatis mutandis.
This rejection could be overcome by amending the claim to require providing one or more auxiliary sending features selected from the group comprising A; B; and C2 (where A, B, and C are particular features explicitly described in the specification).  See, e.g., Specification ¶ [0016], [0018].
Claim(s) 8, 16 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) because the specification, while being enabling for various features such as encryption, compression, or item packaging [Specification ¶ 0016, 0018], does not reasonably provide enablement for any possible "auxiliary feature".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
A determination as to nonenablement is based on consideration of all the evidence as a whole.  In re Wands, 858 F.2d 731, 737, 740 (Fed. Cir. 1998) (relevant factors include (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure).  See also MPEP § 2164.01(a) and § 2164.04.
Here, the breadth of the claim predominates, as it serves as a blank check to read upon features not taught by the specification.  While the applicability of other factors for and against subject-matter eligibility has been considered, the weight of the factor(s) described above compels this conclusion.  Claim 16 suffers the same defects as claim 8 mutatis mutandis.
This rejection could be overcome by amending the claim as described above in the written description rejection.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 14, 20 , the phrase "obtaining by the anonymity service" makes the claims indefinite and unclear in that it lacks antecedent basis.
In claims 1, 14, 20, the phrase "providing the sender with a response or an informative message regarding the status of the response" makes the claims ambiguous and therefore indefinite.  Because the claim fails to clearly state which of multiple possible antecedents the phrase "a response" relates to, the claim is amenable of multiple plausible constructions (e.g., (i) a response previously recited in the phrase "receiving by the anonymity service a response from the recipient" and (ii) a new entity), leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).
In claim(s) 8, the phrase "auxiliary message or another type of item sending and delivery features" contains a vague term which renders the claim indefinite.  The term "auxiliary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, a person of ordinary skill in the art would be unable to determine whether any given feature is auxiliary or not.  This rejection could be overcome by amending the claim to require providing one or more auxiliary sending features selected from the group comprising A; B; and C.  See, e.g., Specification ¶ [0016], [0018].
Claim 16 suffers the same defects as claim 8 mutatis mutandis where it recites "auxiliary message creation and processing features".
Claim(s) 10, 19 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In particular, no relationship between "a delivery" and any other claim element, e.g. "a message" or "another type of item to be sent" as recited in claims 1 and 14, respectively.
Dependent claims 2-13, 15-19 are rejected for the reasons presented above with respect to rejected claims 1, 14 and in view of their dependence thereon.

35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 14, 17-19 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 14 recites a "system that enables a sender to send a message or another type of item to a recipient in an anonymous way . . . comprising: at least one anonymity service . . . ."  Because no element of the claim necessarily requires that the "system" comprise computing hardware or some physical object, the claim reads upon software per se.  By contrast, claim 15 recites "one or more sender devices or one or more recipient devices" and thus does not read upon pure software.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR § 3.73(b).
Claim(s) 1-2, 6, 8-9, 11-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claim(s) of U.S. Patent 11,057,354.  The table below sets forth exemplary claim(s).  Claim(s) 3-5, 7, 10 is/are objected to on in view of their dependence on rejected claim 1.

17/670,529 (Instant Application)
U.S. Patent 11,057,354 (App 17/102,459)
1. A method that enables a sender to send a message or another type of item to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message or another type of item, the method comprising: obtaining, from a sender, in any order, an ID of the recipient and a content of the message or another type of item to be sent to the recipient by an anonymity service; obtaining by the anonymity service a confirmation of sending of the message or another type of item from the sender; generating an ID of the message or another type of item to be sent to the recipient; attaching the ID of the message or another type of item to the message or another type of item to be sent to the recipient; providing an anonymity service ID as the sender ID of the message or another type of item to be sent to the recipient; sending the message or another type of item to the recipient; receiving by the anonymity service a response from the recipient; storing the response for a defined time or until at least one predefined condition is satisfied; obtaining by the anonymity service a request from the sender for checking if a response with a message ID has arrived to the anonymity service; and providing the sender with a response or an informative message regarding the status of the response.

Patented claim 1 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

1. A method that enables a sender to send a message to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message, the method comprising: obtaining, from a sender, in any order, an ID of the recipient and a content of the message to be sent to the recipient by an anonymity service; obtaining by the anonymity service a confirmation of sending of the message from the sender; generating an ID of the message to be sent to the recipient; and attaching the ID of the message to the message to be sent to the recipient; providing an anonymity service ID as the sender ID of the message to be sent to the recipient; sending the message to the recipient; receiving by the anonymity service a response from the recipient; storing the response for a defined time or until at least one predefined condition is satisfied; obtaining by the anonymity service a request from the sender for checking if a response with a message ID has arrived to the anonymity service; and providing the sender with a response or an informative message regarding the status of the response.

2. The method of claim 1, wherein the ID of a message is generated as a message digest computed on the content of the message combined with a timestamp.

Patented claim 2 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

2. The method of claim 1, wherein the ID of the message is generated as a message digest computed on the content of the message combined with a timestamp.

6. The method of claim 1 further comprising creating a message to be sent to a recipient.

Patented claim 3 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

3. The method of claim 1 further comprising creating a message to be sent to a recipient.

8. The method of claim 1 further comprising auxiliary message or another type of item sending and delivery features.

Patented claim 4 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

4. The method of claim 1 further comprising auxiliary message sending and delivery features.

9. The method of claim 1 further comprising determining whether a message includes a word or phrase from a list of predetermined words or phrases; or malicious instructions that can be potentially executed on the recipient device.

Patented claim 5 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

5. The method of claim 1 further comprising determining whether a message includes a word or phrase from a list of predetermined words or phrases; or malicious instructions that can be potentially executed on the recipient device.

11. The method of claim 1 further comprising paying or anonymous paying for the anonymity service.

Patented claim 6 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

6. The method of claim 1 further comprising paying or anonymous paying for the anonymity service.

12. The method of claim 1 further comprising eliminating or separating user personal data related from among the data included in the messages or other types of items sent between the sender and the recipient.

Patented claim 7 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

7. The method of claim 1 further comprising eliminating or separating user personal data related from among the data included in the messages sent between the sender and the recipient.

13. The method of claim 1 further comprising verifying whether a sender is human.

Patented claim 10 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

10. The method of claim 1 further comprising verifying whether a sender is human.

14. A system that enables a sender to send a message or another type of item to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message or another type of item, the system comprising at least one anonymity service comprising: obtaining, from a sender, in any order, an ID of the recipient and a content of the message or another type of item to be sent to the recipient by an anonymity service; obtaining by the anonymity service a confirmation of sending of the message or another type of item from the sender; generating an ID of the message or another type of item to be sent to the recipient; attaching the ID of the message or another type of item to the message or another type of item to be sent to the recipient; providing an anonymity service ID as the sender ID of the message or another type of item to be sent to the recipient; sending the message or another type of item to the recipient; receiving by the anonymity service a response from the recipient; storing the response for a defined time or until at least one predefined condition is satisfied; obtaining by the anonymity service a request from the sender for checking if a response with a message ID has arrived to the anonymity service; and providing the sender with a response or an informative message regarding the status of the response.

Patented claim 11 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

11. A system that enables a sender to send a message to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message, the system comprising at least one anonymity service comprising: obtaining, from a sender, in any order, an ID of the recipient and a content of the message to be sent to the recipient by an anonymity service; obtaining by the anonymity service a confirmation of sending of the message from the sender; generating an ID of the message to be sent to the recipient; and attaching the ID of the message to the message to be sent to the recipient; providing an anonymity service ID as the sender ID of the message to be sent to the recipient; sending the message to the recipient; receiving by the anonymity service a response from the recipient; storing the response for a defined time or until at least one predefined condition is satisfied obtaining by the anonymity service a request from the sender for checking if a response with a message ID has arrived to the anonymity service; and providing the sender with a response or an informative message regarding the status of the response.

15. The system of claim 14 further comprising one or more sender devices or one or more recipient devices for interacting with the anonymity service.

Patented claim 12 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

12. The system of claim 11 further comprising one or more sender devices or one or more recipient devices for interacting with the anonymity service.

16. The system of claim 15 further comprising a computer program on a recipient device or a sender device which provides auxiliary message creation and processing features.

Patented claim 13 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

13. The system of claim 12 further comprising a computer program on a recipient device or a sender device which provides auxiliary message creation and processing features.

17. The system of claim 14, wherein the use of the system is enabled for a fee.

Patented claim 14 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

14. The system of claim 11, wherein the use of the system is enabled for a fee.

18. The system of claim 14, wherein the anonymity service is adapted to eliminate or separate out user personal data related from among the data included in the messages or other types of items sent between the sender and the recipient.

Patented claim 15 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

15. The system of claim 11, wherein the anonymity service is adapted to eliminate or separate out user personal data related from among the data included in the messages sent between the sender and the recipient.

19. The system of claim 14, wherein the anonymity service is adapted to determine whether a delivery includes dangerous items.

Patented claim 16 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

16. The system of claim 11, wherein the anonymity service is adapted to verify if a sender is human.

20. A non-transitory computer-readable medium storing a program causing a computer to execute a method that enables a sender to send a message or another type of item to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message or another type of item, the method comprising: obtaining, from a sender, in any order, an ID of the recipient and a content of the message or another type of item to be sent to the recipient by an anonymity service; obtaining by the anonymity service a confirmation of sending of the message or another type of item from the sender; generating an ID of the message or another type of item to be sent to the recipient; attaching the ID of the message or another type of item to the message or another type of item to be sent to the recipient; providing an anonymity service ID as the sender ID of the message or another type of item to be sent to the recipient; sending the message or another type of item to the recipient; receiving by the anonymity service a response from the recipient; storing the response for a defined time or until at least one predefined condition is satisfied; obtaining by the anonymity service a request from the sender for checking if a response with a message ID has arrived to the anonymity service; and providing the sender with a response or an informative message regarding the status of the response.

Patented claim 17 (reproduced herein for convenience) discloses all of the limitations of the instant claim.

17. A non-transitory computer-readable medium storing a program causing a computer to execute a method that enables a sender to send a message to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message, the method comprising: obtaining, from a sender, in any order, an ID of the recipient and a content of the message to be sent to the recipient by an anonymity service; obtaining by the anonymity service a confirmation of sending of the message from the sender; generating an ID of the message to be sent to the recipient; and attaching the ID of the message to the message to be sent to the recipient; providing an anonymity service ID as the sender ID of the message to be sent to the recipient; sending the message to the recipient; receiving by the anonymity service a response from the recipient; storing the response for a defined time or until at least one predefined condition is satisfied; obtaining by the anonymity service a request from the sender for checking if a response with a message ID has arrived to the anonymity service; and providing the sender with a response or an informative message regarding the status of the response.




Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Lelantos 2017 
Lelantos 2017 in view of Ramatchandirane '674
Lelantos 2017 in view of Bhimani '037 
Lelantos 2017 in view of Theimer '517 
Lelantos 2017 in view of Ganesan '927 
1
[Wingdings font/0xFC]




2

[Wingdings font/0xFC]



3

[Wingdings font/0xFC]



4
[Wingdings font/0xFC]




5
[Wingdings font/0xFC]




6
[Wingdings font/0xFC]




7
[Wingdings font/0xFC]




8
[Wingdings font/0xFC]




9


[Wingdings font/0xFC]


10



[Wingdings font/0xFC]

11
[Wingdings font/0xFC]




12


[Wingdings font/0xFC]


13




[Wingdings font/0xFC]
14
[Wingdings font/0xFC]




15
[Wingdings font/0xFC]




16
[Wingdings font/0xFC]




17
[Wingdings font/0xFC]




18


[Wingdings font/0xFC]


19



[Wingdings font/0xFC]

20
[Wingdings font/0xFC]






Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 4-8, 11, 14-17, 20 is/are rejected under 35 U.S.C. § 102   as being anticipated by R. AlTawy, M. ElSheikh, A. M. Youssef and G. Gong, "Lelantos: A Blockchain-Based Anonymous Physical Delivery System," 2017 15th Annual Conference on Privacy, Security and Trust (PST), 2017, pp. 15-1509 (IEEE 2017) (hereinafter "Lelantos 2017").  Lelantos 2017 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 1 (independent):
Lelantos 2017 discloses a that enables a sender to send a message or another type of item to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message or another type of item  (system and protocol for anonymous purchasing messages and anonymous delivery [Lelantos 2017 p. 17 c. 2 § III])
Lelantos 2017 discloses obtaining, from a sender, in any order, an ID of the recipient and a content of the message or another type of item to be sent to the recipient by an anonymity service (customer C invokes Create to create message to purchase product pID for price using message identifier Lsc [Lelantos 2017 p. 19 c. 2; p. 20]; customer C participates in protocol under a pseudonym [Lelantos 2017 p. 19])
Lelantos 2017 discloses obtaining by the anonymity service a confirmation of sending of the message or another type of item from the sender (after customer C creates message/contract, customer C invokes "Order" function to confirm sending [Lelantos 2017 p. 20])
Lelantos 2017 discloses generating an ID of the message or another type of item to be sent to the recipient (system generates contractID/messageID Lsc [Lelantos 2017 p. 20 c. 1])
Lelantos 2017 discloses attaching the ID of the message or another type of item to the message or another type of item to be sent to the recipient (system using contract Lsc sends order to merchant M, where parameter mc0=EncPkM (tnM, Lsc, addnextdc ⊕ maski), includes identifier Lsc [Lelantos 2017 p. 21 c. 1; p. 20 c 1])
Lelantos 2017 discloses providing an anonymity service ID as the sender ID of the message or another type of item to be sent to the recipient (messageID/contractID Lsc is address of contract Lsc [Lelantos 2017 p. 19 c. 2 § V.A; p. 17 c. 1]; customer C, merchant M, and delivery companies DCi all interact with system via apps [Lelantos 2017 p. 17 c. 2]; customer C and other parties participate in protocol under a pseudonym [Lelantos 2017 p. 19])
Lelantos 2017 discloses sending the message or another type of item to the recipient (system using contract Lsc sends order to merchant M, where parameter mc0=EncPkM (tnM, Lsc, addnextdc ⊕ maski), includes identifier Lsc [Lelantos 2017 p. 21 c. 1; p. 20 c 1])
Lelantos 2017 discloses receiving by the anonymity service a response from the recipient (merchant M sends acceptance of order and ships package to purchaser C [Lelantos 2017 p. 21 c. 1; p. 20])
Lelantos 2017 discloses storing the response for a defined time or until at least one predefined condition is satisfied (system using contract Lsc stores merchant and shipper responses so that sender can reply with further delivery tickets by invoking "Next" function or claim package by invoking "Pickup" function [Lelantos 2017 p. 20-21])
Lelantos 2017 discloses obtaining by the anonymity service a request from the sender for checking if a response with a message ID has arrived to the anonymity service and providing the sender with a response or an informative message regarding the status of the response (sender checks status of random tracking number it assigned to each hop and can reply with further delivery tickets by invoking "Next" function or claim package by invoking "Pickup" function [Lelantos 2017 p. 20-21])
Per claim 4 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 discloses the response is delivered to a proximity of a sender address (customer picks up item from customer-selected pickup location near customer [Lelantos 2017 p. 18 c. 1])
Per claim 5 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 discloses the response is delivered to a pickup point (customer picks up item from customer-selected pickup location near customer [Lelantos 2017 p. 18 c. 1])
Per claim 6 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 discloses creating a message to be sent to a recipient (after customer C creates message/contract, customer C invokes "Order" function to confirm sending [Lelantos 2017 p. 20])
Per claim 7 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 discloses preparing items and deliveries for sending (packages goods [Lelantos 2017 p. 18 c. 2])
Per claim 8 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 discloses auxiliary message or another type of item sending and delivery features (packages goods [Lelantos 2017 p. 18 c. 2]; encrypts messages [Lelantos 2017 p. 18 c. 1])
Per claim 11 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 discloses paying or anonymous paying for the anonymity service (wallets pay participants [Lelantos 2017 p. 20 c. 2; p. 21])
Per claim 14 (independent):
Lelantos 2017 discloses a system that enables a sender to send a message or another type of item to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message or another type of item comprising at least one anonymity service (user devices, apps, user interfaces, blockchain, processor(s), memory, computer readable media, storage, executable instructions [Lelantos 2017 p. 17 c. 2]; system and protocol for anonymous purchasing messages and anonymous delivery [Lelantos 2017 p. 17 c. 2 § III])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 14):
Lelantos 2017 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
Lelantos 2017 discloses one or more sender devices or one or more recipient devices for interacting with the anonymity service (user devices, apps, user interfaces [Lelantos 2017 p. 17 c. 2])
Per claim 16 (dependent on claim 15):
Lelantos 2017 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Lelantos 2017 discloses a computer program on a recipient device or a sender device which provides auxiliary message creation and processing features (packages goods [Lelantos 2017 p. 18 c. 2]; encrypts messages [Lelantos 2017 p. 18 c. 1]; user devices, apps, user interfaces [Lelantos 2017 p. 17 c. 2])
Per claim 17 (dependent on claim 14):
Lelantos 2017 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 11 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (independent):
Lelantos 2017 discloses a non-transitory computer-readable medium storing a program causing a computer to execute a method that enables a sender to send a message or another type of item to a recipient in an anonymous way, allowing the recipient to respond to the sender after receiving the message or another type of item (user devices, apps, user interfaces, blockchain, processor(s), memory, computer readable media, storage, executable instructions [Lelantos 2017 p. 17 c. 2]; system and protocol for anonymous purchasing messages and anonymous delivery [Lelantos 2017 p. 17 c. 2 § III])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Lelantos 2017 in view of U.S. Publication 20180276674  to Ramatchandirane et al. (hereinafter "Ramatchandirane '674").  Ramatchandirane '674 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 2 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 does not disclose the ID of a message is generated as a message digest computed on the content of the message combined with a timestamp
Further:
Ramatchandirane '674 discloses the ID of a message is generated as a message digest computed on the content of the message combined with a timestamp (generates transaction code for transaction using "hash function applied to the content of the proposed transaction, a random number, and a timestamp"  [Ramatchandirane '674 ¶ 0247])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lelantos 2017 with the transaction ID of Ramatchandirane '674 to arrive at an apparatus, method, and product including:
the ID of a message is generated as a message digest computed on the content of the message combined with a timestamp
A person having ordinary skill in the art would have been motivated to combine them at least because the anonymous transaction ID of Ramatchandirane '674 would provide a convenient, relatively unique ID for anonymous message traffic that would be cryptographically hard to reverse to acquire any protected identity information.  A person having ordinary skill in the art would have been further motivated to combine them at least because Ramatchandirane '674 teaches [Ramatchandirane '674 ¶ 0247] modifying a anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] such as that of Lelantos 2017 to arrive at the claimed invention; because doing so constitutes use of a known technique (hashed transaction ID [Ramatchandirane '674 ¶ 0247]) to improve similar devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) in the same way; because doing so constitutes applying a known technique (hashed transaction ID [Ramatchandirane '674 ¶ 0247]) to known devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] transmits messages privately while hashed transaction ID identifies messages [Ramatchandirane '674 ¶ 0247]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 3 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 does not disclose the ID of another type of item is generated as a message digest computed on a description of the another type of item combined with a timestamp
However, Lelantos 2017 discloses the ID of another type of item is generated and the message contains a description of the another type of item (customer C invokes Create to create message to purchase product pID for price using message identifier Lsc [Lelantos 2017 p. 19 c. 2; p. 20])
Further:
Ramatchandirane '674 discloses the ID of another type of item is generated as a message digest computed on the contents of the message combined with a timestamp (generates transaction code for transaction using "hash function applied to the content of the proposed transaction, a random number, and a timestamp"  [Ramatchandirane '674 ¶ 0247])
For the reasons detailed above with respect to claim 2, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lelantos 2017 with the transaction ID of Ramatchandirane '674 to arrive at an apparatus, method, and product including:
the ID of another type of item is generated as a message digest computed on a description of the another type of item combined with a timestamp
Claim(s) 9, 12, 18 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Lelantos 2017 in view of U.S. Publication 20050108037 to Bhimani et al. (hereinafter "Bhimani '037").  Bhimani '037 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 9 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 does not disclose determining whether a message includes a word or phrase from a list of predetermined words or phrases; or malicious instructions that can be potentially executed on the recipient device
Further:
Bhimani '037 discloses determining whether a message includes a word or phrase from a list of predetermined words or phrases; or malicious instructions that can be potentially executed on the recipient device (when sending anonymous message, sanitize message of "any kind of identifying material or information which might accidentally identify the source" using, e.g. a list of keywords [Bhimani '037 ¶ 0030])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lelantos 2017 with the message sanitizing of Bhimani '037 to arrive at an apparatus, method, and product including:
determining whether a message includes a word or phrase from a list of predetermined words or phrases; or malicious instructions that can be potentially executed on the recipient device
A person having ordinary skill in the art would have been motivated to combine them at least because the message sanitizing of Bhimani '037 would ensure that user-identifying information does not leak to the recipient in the body of the message.  A person having ordinary skill in the art would have been further motivated to combine them at least because Bhimani '037 teaches [Bhimani '037 ¶ 0030] modifying a anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] such as that of Lelantos 2017 to arrive at the claimed invention; because doing so constitutes use of a known technique (message sanitizing [Bhimani '037 ¶ 0030]) to improve similar devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) in the same way; because doing so constitutes applying a known technique message sanitizing [Bhimani '037 ¶ 0030]) to known devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] transmits messages privately while message sanitizing prevents privacy leaks [Bhimani '037 ¶ 0030]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 12 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 does not disclose eliminating or separating user personal data related from among the data included in the messages or other types of items sent between the sender and the recipient
Further:
Bhimani '037 discloses eliminating or separating user personal data related from among the data included in the messages or other types of items sent between the sender and the recipient (when sending anonymous message, sanitize message of "any kind of identifying material or information which might accidentally identify the source" using, e.g. a list of keywords [Bhimani '037 ¶ 0030])
For the reasons detailed above with respect to claim 9, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lelantos 2017 with the message sanitizing of Bhimani '037 to arrive at an apparatus, method, and product including:
eliminating or separating user personal data related from among the data included in the messages or other types of items sent between the sender and the recipient
Per claim 18 (dependent on claim 14):
Lelantos 2017 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 12 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 10, 19 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Lelantos 2017 in view of U.S. Patent 5627517 to Theimer et al. (hereinafter "Theimer '517").  Theimer '517 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 10 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 does not disclose determining whether a delivery includes dangerous items
Further:
Theimer '517 discloses determining whether a delivery includes dangerous items (merchant tags shipment as containing dangerous items [Theimer '517 col. 9 l. 12-22]
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lelantos 2017 with the dangerous item tag  of Theimer '517 to arrive at an apparatus, method, and product including:
determining whether a delivery includes dangerous items
A person having ordinary skill in the art would have been motivated to combine them at least because the dangerous item tag of Theimer '517 would ensure safety of shippers, particularly those who do not know the contents of the packages.  A person having ordinary skill in the art would have been further motivated to combine them at least because Theimer '517 teaches [Theimer '517 col. 9 l. 12-22] modifying a anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] such as that of Lelantos 2017 to arrive at the claimed invention; because doing so constitutes use of a known technique (dangerous item tag [Theimer '517 col. 9 l. 12-22]) to improve similar devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) in the same way; because doing so constitutes applying a known technique (dangerous item tag [Theimer '517 col. 9 l. 12-22]) to known devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] transmits messages privately while dangerous item tag [Theimer '517 col. 9 l. 12-22] protects shippers ignorant of contents); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 19 (dependent on claim 14):
Lelantos 2017 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 13 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Lelantos 2017 in view of U.S. Publication 20140316927 to Ganesan (hereinafter "Ganesan '927").  Ganesan '927 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 13 (dependent on claim 1):
Lelantos 2017 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lelantos 2017 does not disclose verifying whether a sender is human
Further:
Ganesan '927 discloses verifying whether a sender is human (when sending anonymous messages using system-generated random email address, require security CAPTCHA to tell computers and humans apart [Ganesan '927 ¶ 0125, 0174])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lelantos 2017 with the CAPTCHA of Ganesan '927 to arrive at an apparatus, method, and product including:
verifying whether a sender is human
A person having ordinary skill in the art would have been motivated to combine them at least because the CAPTCHA of Ganesan '927 would provide a convenient, relatively unique ID for anonymous message traffic that would be cryptographically hard to reverse to acquire any protected identity information.  A person having ordinary skill in the art would have been further motivated to combine them at least because Ganesan '927 teaches [Ganesan '927 ¶ 0125, 0174] modifying a anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] such as that of Lelantos 2017 to arrive at the claimed invention; because doing so constitutes use of a known technique (CAPTCHA [Ganesan '927 ¶ 0125, 0174]) to improve similar devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) in the same way; because doing so constitutes applying a known technique (CAPTCHA [Ganesan '927 ¶ 0125, 0174]) to known devices and/or methods (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (anonymous messaging system [Lelantos 2017 p. 17 c. 2 § III] transmits messages privately while CAPTCHA [Ganesan '927 ¶ 0125, 0174] ensures that senders are humans, thus suppressing abuse of the system); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.

Conclusion
Applicant's Reply is subject to the provisions of 37 CFR 1.134, 1.135  and 1.136  and has a shortened statutory period of TWO (2) MONTHS. This application has been granted special status under the accelerated examination program. Extensions of time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application.  If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The present phrasing suggests that in addition to preparing deliveries, preparing items is separately required.  However, Applicant's Specification suggests that items/deliveries may be used interchangeable.  Applicant should consult Applicant's Representative to determine whether the suggested amendment represents the scope Applicant intends to claim.
        2  Applicant should consult Applicant's Representative to determine whether the suggested amendment represents the scope Applicant desires to claim.